Order entered November 7, 2014




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-14-00459-CV

                         IN THE INTEREST OF C.E.W., A CHILD

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-56270-2011

                                             ORDER
       We DENY appellee Mitchell Harry Wolff’s October 29, 2014 objection and motion to

strike supplemental reporter’s record.

       We GRANT appellant’s October 23, 2014 amended unopposed motion for extension of

time to file reply brief and ORDER the brief be filed no later than November 17, 2014.


                                                        /s/   ADA BROWN
                                                              JUSTICE